Order entered April 25, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-01284-CR
                                        No. 05-15-01285-CR

                          LATOYA DENISE MCMULLEN, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F14-24837-U, F14-24545-U

                                            ORDER
        The Court REINSTATES the appeals.

        On March 14, 2016, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On April 19, 2016, counsel tendered an Anders brief.

Accordingly, we conclude findings are no longer necessary and VACATE the March 14, 2016

order to the extent it requires findings.

        We ORDER appellant’s brief filed as of the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE